Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s remarks received on July 18, 2022.

Terminal Disclaimer
3.	The terminal disclaimer filed on July 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,656,596 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Allowable Subject Matter
4.	Claims 1-18 and 20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
	Independent claim 1 has been found allowable because the cited prior art of record fails to teach or reasonable suggest the combination of the features:
 	“a display device having a holographic layer and a vision correction layer, the display device measuring lighting in the environment; … 
the processor configured to adjustably modulate the vision correction layer so that the first user at a first angle can view a non-distorted image, and 
adjustably modulate the vision correction layer so that the second user at a second angle can view the non-distorted image; wherein the processor is configured to adjustably modulate the holographic layer or the vision correction layer in to adjust for the measured lighting in the environment”, along with all of the other limitations as recited in claim 1(Please refer to Final rejection dated 3/18/2022).
Independent claim 9 has been found allowable because the cited prior art of record fails to teach or reasonable suggest the combination of the features:
“the system comprising: a display device having a holographic layer, the display device measuring lighting in the environment; …
and a holographic module operated by the processor, the holographic module configured to adjustably modulate the holographic layer to at least partially block the non- distorted image to the first user by generating an adjustable level of interference effect displayed in the direction of the first user while, at the same time, allowing a second user to view the non-distorted image, and adjustably modulate the holographic layer to at least partially block the non- distorted image to the second user by generating an adjustable level of interference effect displayed in the direction of the second user while, at the same time, allowing the first user to view the non-distorted image; wherein the processor is configured to adjustably modulate the holographic layer or a vision correction layer to adjust for the measured lighting in the environment”, along with all of the other limitations as recited in claim 9(Please refer to Final rejection dated 3/18/2022).
Independent claim 16 has been found allowable because the cited prior art of record fails to teach or reasonable suggest the combination of the features:
“a TV display device for providing vision correction for multiple users without use of eyeglasses and for measuring room lighting where the users are located, …
output the first corrected video signal at a first time and the second corrected video signal at a second time, and via a holographic module synchronized with the vision correction module, adjustably modulating the holographic layer at the first time and adjustably modulating the holographic layer at the second time, wherein the processor is further configured to adjust the holographic layer or a vision correction layer based on lighting in the environment”, along with all of the other limitations as recited in claim 16(Please refer to Final rejection dated 3/18/2022).
Dependent claims 2-8, 10-15, 17-18 and 20 are allowed by virtue of their dependency to the independent claims 1, 9 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ana Picon-Feliciano/Examiner, Art Unit 2482  


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482